Title: To Benjamin Franklin from the Comtesse d’Houdetot, 18 October 1782
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


a Sanois le 18. 8bre. 1782
Mde. la Cesse D’houdetot qui a L’honneur D’offrir Mille tendres Complimens a Monsieur franklin Le prie De Vouloir Bien faire passer surement Ce paquet En Amerique. Il apartient a Mr. St. Jean de Crevecœur a qui il a deja Bien Voulû Rendre Ce Service a Sa Consideration. Ce Mr. De St. Jean Est aussy En peine De Scavoir Sy Mr. franklin a Recu Et agreés un Livre quil a Eû l’honneur De Luy Envoyer sur Les troubles Et Les Desastres De L’Amerique. Madame D’houdetot Espere que La Santé De Monsieur franklin Est Bonne. Elle Le prie D’Agréer L’assurance De Son tendre attachement. L’adresse De Mr. De Crevecœur De St. Jean Est Chez Mr. De Lile Lieutenant general Du Baillage a Caen.
 
Notation: Mde. la Comtesse d’Houdetot.
